Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 1 of 32 PageID: 512




                                Exhibit 2
Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 2 of 32 PageID: 513




   Effective Q1 2018
Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 3 of 32 PageID: 514




2
Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 4 of 32 PageID: 515




3
Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 5 of 32 PageID: 516




4
    Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 6 of 32 PageID: 517




−
        •




−
        •




    5
      Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 7 of 32 PageID: 518




2.1




2.2



  1.
          o


          o
          o
                ▪
  2.
          o

                ▪


                ▪
                ▪




      6
      Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 8 of 32 PageID: 519




2.3




2.4




 -
 -
 -
 -
 -
 -




 -
 -




      7
         Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 9 of 32 PageID: 520




 -
 -
 -
 -
 -
 -




 -
 -




 -
 -
 -
 -
 -
 -




 -
 -




2.5


     −




      8
      Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 10 of 32 PageID: 521




2.6




  −
  −
  −
  −
  −
          •



  −
          •




  A.
  B.

  C.
  D.
  E.



  F.



  G.
  H.




2.7



2.8




      9
      Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 11 of 32 PageID: 522




2.9




2.10


  1.
  2.


  A.



  B.




      10
      Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 12 of 32 PageID: 523




3.1
      •


           •


           •


           •


  •
           •




3.2

      •

  •




  •
  •
      •




           •

               




               


      11
Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 13 of 32 PageID: 524




         

         


         

         
     •
         

         

         




•

     •



12
Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 14 of 32 PageID: 525




         


     •
         

     •

         

     •

         

         

     •
         




13
      Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 15 of 32 PageID: 526




3.3



           a.




           b.




           c.




3.4




           d.




      14
      Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 16 of 32 PageID: 527




3.5




           a.

           b.




                        -

                        -



                      Required MBEP Stock               10            Target # days with MBEP Stock at or above requirement (80% of 90 days) 72
                                                                                                                                                # Days In-
                                                                       Month 1 of Rolling 3-Month Period                                          Month
                            1       2   3   4   5   6   7    8   9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 Stock Met
           Dealer A             10 10 10 10 10 10 10 10 10 10 10 10 10 10                  8   8   8 10 10 10 10 10 10 10 10 10 10 10 10 10                   27
           Dealer B             6   6   6   8   8 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12                                  25
                                                                                                                                                           # Days In-
                                                                       Month 2 of Rolling 3-Month Period                                                     Month
                            1       2   3   4   5   6   7    8   9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 Stock Met
           Dealer A             10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10                                     30
           Dealer B             12 12 12 12 12 12 12 12 12 12              9   9   9   9   9   9   9   9   9 12 12 12 12 12 12 12 12 12 12 12                 21
                                                                                                                                                           # Days In-
                                                                       Month 3 of Rolling 3-Month Period                                                     Month
                            1       2   3   4   5   6   7    8   9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 Stock Met
           Dealer A             10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10                            7   7   7   7   7   7      24
           Dealer B             12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12                      8   8   8   8   8   9   9   9 12 12 12 12          22


                                                                 Total Rolling 3-Month Period Days Achieved
                            1       2   3   4   5   6   7    8   9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 3-Months
           Dealer A             3   3   3   3   3   3   3    3    3    3   3   3   3   3   2   2   2   3   3   3   3   3   3   3   2   2   2   2   2   2      81        Achieved
           Dealer B             2   2   2   2   2   3   3    3    3    3   2   2   2   2   2   2   2   2   1   2   2   2   2   2   2   2   3   3   3   3      68        Not Achieved




      15
Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 17 of 32 PageID: 528




     c.




16
      Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 18 of 32 PageID: 529




4.1




  •


           a.


           b.



  •


           a.




  •
           a.




  •




      17
      Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 19 of 32 PageID: 530




 •
 •
 •
 •
 •
 •

           o
           o

           o

           o

 •
 •


4.2




               a.




      18
    Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 20 of 32 PageID: 531




              -


              -



              -


              -




•
•
•
•
•




    19
Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 21 of 32 PageID: 532




        ▪
        ▪




•




•



•




20
      Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 22 of 32 PageID: 533




5.1



  1.




  2.



           a.



           b.




5.2



5.3




      21
      Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 23 of 32 PageID: 534




6.1




6.2




6.3




      22
      Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 24 of 32 PageID: 535




6.5




6.6




      •
      •
      •
      •
      •
      •
      •
      •
      •
      •




  1.

      23
Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 25 of 32 PageID: 536




     A.



     B.


     C.



     D.




2.
     A.
     B.
     C.




24
      Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 26 of 32 PageID: 537




      1.
           A.

           B.


  2.
           D.
  3.
           E.




6.7




      25
      Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 27 of 32 PageID: 538




  A.

  B.
  C.


  D.


6.8




      26
      Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 28 of 32 PageID: 539




           A.


           B.



           C.




           D.


6.9




      27
Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 29 of 32 PageID: 540
     Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 30 of 32 PageID: 541




6.10




 •
       •
       •
       •

 •
       •
       •
       •
       •
       •
Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 31 of 32 PageID: 542




 •


 •

 •

 •
Case 3:18-cv-14563-BRM-TJB Document 36-3 Filed 07/31/20 Page 32 of 32 PageID: 543




 •


 •
 •

 •
